— Appeal by defendant from a judgment of the Supreme Court, Westchester County, dated November 22, 1971 and made after a nonjury trial, which inter alla granted plaintiff a divorce. Judgment modified, on the facts, (1) by reducing (a) the counsel fee awarded therein to plaintiff from $4,500 to $2,500 and (b) the five monthly installments thereof- from $900 to $500 and (2) in the second decretal paragraph thereof by (a) deleting all the words commencing with “retroactive” and ending with “rent” and (b) inserting, immediately after the words “ said payments of $75.00 per week to be payable in advance ”, the following: “commencing with the date of the judgment, November 22, 1971.” As so modified, judgment affirmed, with costs to respondent. Under the facts and circumstances of this case, the counsel fee allowed by the trial court is excessive to the extent indicated herein and the payments of alimony and child support should commence as of the date of the judgment. Hopkins, Acting P. J., Munder, Latham, Gulotta and Benjamin, JJ., concur.